Citation Nr: 0001814	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  95-12 368	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to service connection for hepatitis C.  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1967 
to October 1969.  

This case was before the Board of Veterans' Appeals (Board) 
in December 1998.  At that time, the Board denied a claim of 
entitlement to service connection for hepatitis C and 
remanded to the regional office (RO) a rating issue regarding 
the veteran's service-connected post-traumatic stress 
disorder.  In denying the claim of service connection for 
hepatitis C, the Board concluded that the claim was not well 
grounded because no competent medical evidence had been 
presented linking hepatitis C to the veteran's military 
service or event(s) coincident therewith, such as claimed 
intravenous drug use.

The veteran appealed the Board's decision, and in August 
1999, a joint motion was filed by the parties to the appeal.  
It was agreed upon by the parties to the appeal that the 
Board had denied the claim of service connection for 
hepatitis C on the grounds that service connection may not be 
awarded for the purpose of compensation benefits for 
disability resulting from substance abuse.  The United States 
Court of Appeals for Veterans Claims (Court) vacated that 
part of the Board's December 1998 decision which denied 
service connection for hepatitis C.  The Court remanded this 
issue to the Board for re-adjudication.  In addition, the 
Court dismissed the appeal of the rating claim for 
post-traumatic stress disorder because the Board had not yet 
entered a final decision on the issue.  


FINDING OF FACT

The veteran has been diagnosed with hepatitis C that has been 
linked to his military service.  



CONCLUSION OF LAW

The claim of entitlement to service connection for 
hepatitis C is well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet.App. at 81.  An allegation 
that a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
Generally, in order for a claim of service connection to be 
well grounded, there must be proof of present disability.  
Brammer v. Derwinski, 3 Vet.App. 223 (1992); see also 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, 
for a well-grounded claim, competent evidence that the 
veteran currently has the claimed disability).  In addition, 
there must also be evidence of incurrence or aggravation of a 
disease or injury in service.  Caluza v. Brown, 7 Vet.App. 
498 (1995).  The veteran must also submit medical evidence of 
a nexus between the in-service disease or injury and current 
disability.  Id.  Competent evidence demonstrating that a 
disability is due to, or was aggravated by, an already 
service-connected disability will also make a claim of 
service connection well grounded.  38 C.F.R. § 3.310(a).  

Where the issue is factual in nature (e.g., whether an 
incident or injury occurred in service), competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence to establish a well-grounded claim; 
however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  Grottveit 
v. Brown, 5 Vet.App. 91, 93 (1993); Layno v. Brown, 
6 Vet.App. 465, 469 (1994).  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  

In the August 1999 motion filed by the parties to the appeal 
of the Board's December 1998 denial, the Board was instructed 
to permit the veteran, on remand, an opportunity to submit 
additional evidence and argument in accordance with Quarles 
v. Derwinski, 3 Vet.App. 129, 141 (1992).  Pursuant to this 
instruction, the Board, by a November 1999 letter, informed 
the veteran's attorney of the opportunity to submit 
additional argument and evidence in support of the appeal.  
The following month, the veteran's attorney submitted a copy 
of a letter from a private physician.  

In this December 1999 letter, the private physician explained 
that the veteran has hepatitis C.  The physician initially 
stated simply that the veteran's hepatitis C "probably stems 
from an IV drug habit that he developed while in Vietnam."  
The physician concluded by saying that "the hepatitis C is 
secondary to [the veteran's] IV drug use . . . [and] that the 
PTSD and IV drug abuse stem from his experience in Vietnam."  

A reasonable reading of the private physician's letter is 
that the veteran's hepatitis C is attributable to in-service 
events, i.e., intravenous drug use that started while the 
veteran was in Vietnam.  Consequently, the Board concludes 
that the veteran's claim of service connection for 
hepatitis C is well grounded.  See Caluza, supra.  In short, 
this medical opinion provides evidence of current disability 
and nexus to military service, which evidence is required to 
make the claim well grounded.



ORDER

The claim of service connection for hepatitis C is well 
grounded; to this extent, the appeal is granted.


REMAND

As noted above, a private physician stated in a December 1999 
letter that the veteran's hepatitis C "probably stems from 
an IV drug habit that he developed while in Vietnam."  Later 
in the same letter, the physician reported that, in his 
opinion, "the hepatitis C is secondary to [the veteran's] IV 
drug use . . . [and] that the PTSD and IV drug abuse stem 
from [the veteran's] experience in Vietnam."  The Board also 
notes that, in an August 1993 medical record, a physician's 
assistant stated that the veteran's liver function tests were 
still elevated and that the studies would be repeated in six 
months.  In addition, the assistant explained that the 
veteran's medical history was positive for hepatitis C, which 
"probably [originated from] intravenous heroin usage during 
the Vietnam war."  According to this medical report, the 
veteran stated that he had not used drugs "since then."  

Significantly, neither of the medical professionals who 
provided an opinion or relevant history as to the onset of 
hepatitis C specifically stated that he had had access to the 
veteran's claims folder, especially pertinent medical 
records.  Review of such records is particularly important in 
this case where the veteran himself has provided different 
statements regarding the extent and onset of intravenous drug 
use.  

In this regard, the Board notes that the service medical 
records are negative for complaints of, treatment for, or 
findings of hepatitis.  Furthermore, at the separation 
examination, which was conducted in October 1969, the veteran 
denied having at that time, or ever having had, a drug or 
narcotic habit.  


A VA general medical examination conducted in April 1970 
revealed no abnormalities of the veteran's liver.  At a VA 
psychiatric evaluation also completed at that time, the 
veteran did not mention ever having had a drug abuse problem.  
Subsequently, at a three-day VA hospitalization in April 1972 
for a right arm abscess, the veteran reported that he had a 
history of heroin use off and on for the previous three to 
four years, which appears to place the onset of heroin use 
during military service.  According to an undated record from 
this same medical facility, the veteran was found to be 
"manipulative."  In particular, discrepancies in terms of 
the length of time and the extent of the veteran's addiction 
to heroin were found.  It was noted that the veteran said 
whatever he thought was the right answer.  In May 1973, the 
veteran reported having a heroin addiction with multiple drug 
abuse since 1970, which appears to place the onset of such 
drug use after the veteran's separation from service.

The first competent evidence of hepatitis C is dated in June 
1992.  In a letter dated at that time, a physician at a 
private medical facility informed the veteran that several 
tests had been completed on his blood donation of that month 
and that these studies showed that he had an infection with 
hepatitis C-type virus.  The physician recommended to the 
veteran that he contact his own doctor and arrange for any 
additional evaluations deemed necessary.  

A private medical report dated three months later, in 
September 1992, confirmed the assessment of elevated liver 
function tests and hepatitis C.  At this treatment session, 
the veteran stated that he used intravenous drugs (heroin) 
15 years earlier, that he had been snorting cocaine weekly 
for the previous five years.  He reported that he had not had 
any blood transfusions, that he had never had jaundice, and 
that a physician had made him aware of elevated liver 
function tests for "at least five years."  At a treatment 
session conducted two months later, the veteran's liver 
function tests remained significantly elevated and, according 
to the examining physician, "probably have been so for the 
past several years."  In a December 1992 medical record, a 
private physician expressed his opinion that the veteran's 
main liver problem was alcohol abuse, although "probably 
some of his liver damage is . . . hepatitis C induced."  


At a VA post-traumatic stress disorder examination conducted 
in March 1994, the veteran asserted that he contracted 
hepatitis C in Vietnam when he was "shooting up drugs in his 
veins."  The veteran reported that he became alcohol 
dependent approximately ten years prior to the post-traumatic 
stress disorder evaluation, but that his alcoholism had been 
"long since in remission."  Additionally, the veteran 
stated that he had tried just about all drugs, but had been 
in remission for approximately five to ten years.  

Subsequently prepared VA medical records indicate that the 
veteran had not remained in remission in terms of his 
alcoholism and drug addiction.  Specifically, at a November 
1994 evaluation, the veteran reported that both he and his 
wife were drinking alcohol and using cocaine.  Additionally, 
the veteran stated that 20 years prior to the evaluation he 
was using barbiturates and heroin and that he currently 
drinks alcohol, uses cocaine, and takes Valium occasionally.  
The examiner provided Axis I diagnoses of alcohol dependence 
and cocaine abuse as well as an Axis III diagnosis of 
hepatitis C.  

Despite the veteran's occasional reports of in-service drug 
use, the service medical records do not provide any evidence 
confirming such an assertion and also do not include 
competent evidence of hepatitis.  As noted above, at the 
separation examination which was conducted in October 1969, 
the veteran denied having at that time, or ever having had, a 
drug or narcotic habit.  Moreover, the first competent 
evidence of hepatitis was not until June 1992, when the 
veteran was notified that blood tests completed that month 
showed an infection with the hepatitis C-type virus.  

Although a physician recently provided an opinion of a 
relationship between hepatitis C and drug use during military 
service, the evidence described above raises certain 
questions regarding the bases for such a conclusion, 
especially in light of the absence of any indication of drug 
use in service medical records and the absence of a showing 
of hepatitis until about 1992.  Even some accounts provided 
by the veteran, such as in May 1973, tend to show that drug 
use or addiction did not 

begin until after the veteran's separation from active 
military service.  Consequently, the medical opinions that 
the veteran has hepatitis C as a result of in-service drug 
use appear to have been based solely upon the veteran's own 
reports of in-service events, without consideration of other 
evidence suggesting otherwise.  In order to obtain an opinion 
as to the onset of hepatitis C which is founded on a review 
of all the evidence of record, a remand is required.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  The RO should assist the veteran 
as necessary in accordance with 38 C.F.R. 
§ 3.159 (1999).  

2.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the presence and etiology of hepatitis C.  
The claims folder and a copy of this 
remand must be made available to the 
examiner, the receipt of which should be 
acknowledged in the examination report.  
After reviewing the file and obtaining a 
detailed history from the veteran, the 
examiner should provide an opinion as to 
the medical probabilities that any 
hepatitis C found on examination is 
attributable to the veteran's service 
(e.g., to in-service events such as those 
that may have precipitated intravenous 
drug use), to already service-connected 
post-traumatic stress disorder, or to 
some other cause, including, but not 
limited to, blood transfusions.  Accepted 
medical principles that might affect the 
examiner's opinion regarding the time of 
onset in relation to the first 
indications of liver dysfunction should 
be considered.  If the examiner 
determines that 

the veteran has hepatitis C and that this 
disorder was caused by drug use, the 
examiner should express his opinion as to 
the medical probabilities that such drug 
use either began during service or was 
the result of already service-connected 
disability.  A complete rationale should 
be provided for all opinions reached.  
Any opinion provided should be explained 
in light of the opinions already of 
record that hepatitis C is the result of 
intravenous drug use that stems from the 
veteran's service in Vietnam.

3.  The RO should thereafter re-
adjudicate the issue of entitlement to 
service connection for hepatitis C.  If 
the benefit sought on appeal is not 
granted, the veteran and his attorney 
should be provided with a supplemental 
statement of the case.  

After the veteran has been given opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration.  
The veteran need take no action until he is informed, but he 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995); and 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to comply with governing adjudicative 
procedures and to obtain clarifying evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



